UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN JUSTIN JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:09-mj-00071-DLH-1)


Submitted:   September 24, 2010           Decided:   November 22, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ann L. Hester, Fredilyn Sison, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.     David A. Thorneloe, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin      Justin        Jones    pled   guilty    to   one   count   of

misdemeanor escape, in violation of 18 U.S.C. § 751(a) (2006).

The district court sentenced Jones to 10 months’ imprisonment.

In this appeal, counsel for Jones filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but questioning whether

Jones’s sentence is procedurally and substantively reasonable.

Jones did not file a pro se supplemental brief, though informed

of his right to do so.                The Government elected not to file an

answering brief.

              We    review      a    sentence      for    reasonableness       under   an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).           This review requires appellate consideration of

both    the       procedural        and      substantive       reasonableness     of   a

sentence.          Id.     This court must assess whether the district

court    properly         calculated         the    advisory       Guidelines     range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.              Id.; see United States v. Lynn, 592 F.3d

572, 576 (4th Cir. 2010) (“[A]n individualized explanation must

accompany every sentence.”); United States v. Carter, 564 F.3d

325,    330   (4th       Cir.   2009)      (same).        In   addition,   this    court

presumes      a     sentence        within    a    properly     determined      advisory

                                               2
Guidelines range is substantively reasonable.                         United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             We conclude that Jones’s sentence is both procedurally

and   substantively     reasonable.              The    district       court       properly

calculated Jones’s Guidelines range, treated the Guidelines as

advisory, and considered the applicable § 3553(a) factors.                               See

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Moreover,     the    district      court        based     its     sentence         on   its

“individualized assessment” of the facts of the case.                               Carter,

564 F.3d at 328.        Lastly, Jones has not rebutted the appellate

presumption that his within-Guidelines sentence is presumptively

reasonable.         Thus,    the   district          court      did    not    abuse      its

discretion in imposing the chosen sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jones’s conviction and sentence.                          This court

requires that counsel inform Jones, in writing, of the right to

petition    the   Supreme    Court    of       the     United    States      for    further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in     this    court        for       leave      to     withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Jones.



                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4